COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jerry L. Berwick v. Richard T. Wagner

Appellate case number:      01-12-00872-CV

Trial court case number:    0849782

Trial court:                309th District Court of Harris County

       On October 3, 2013, we abated this case for the parties and, if necessary, the trial
court to comply with the procedures set forth in Texas Rule of Appellate Procedure
34.5(e), because it appeared, based on the Original Clerk’s Record, the 1st Supplemental
Clerk’s Record, and the representation in the 2nd Supplemental Clerk’s Record that
“there is neither a Signed Jury Charge nor a Signed Charge of the Court in the file or
imaged,” that the trial court’s charge to the jury and the jury’s verdict in this case had
been lost or destroyed. See TEX. R. APP. P. 34.5(e). On January 21, 2014, the district
clerk filed a 4th Supplemental Clerk’s Record containing the trial court’s charge to the
jury and the jury’s verdict. Accordingly, we REINSTATE this case on the Court’s active
docket.
      Appellant’s “Notice of Filing and Request to Calendar,” requesting that this Court
calendar this matter for additional review, is dismissed as moot.
       It is so ORDERED.

Judge’s signature:_/s/Chief Justice Sherry Radack
                 Acting individually  Acting for the Court


Date: January 29, 2014